Exhibit 10.1
 
STANDBY PURCHASE AGREEMENT
 
This STANDBY PURCHASE AGREEMENT (together with the schedules and exhibits
hereto, this “Agreement”), dated as of May 21, 2012, is entered into by and
among Hampton Roads Bankshares, Inc., a Virginia corporation (the “Company”),
and the undersigned investors (each, a “Standby Purchaser,” and collectively,
the “Standby Purchasers”).
 
WITNESSETH:
 
WHEREAS, the Company proposes to conduct a capital raise of between $80 million
and $95 million comprised of (1) a private placement to the Standby Purchasers
of shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), at a subscription price of $0.70 per share (the “Subscription Price”),
for an aggregate amount of $50 million (the “Private Placement Shares”) to close
(the “First Closing”) as soon as possible following receipt of all necessary
shareholder and regulatory approvals (individually, and except where the context
otherwise requires, collectively, with the Standby Offering, the “Private
Placement”) and (2) after completion of the sale of the Private Placement
Shares, a rights offering pursuant to the terms set forth in these recitals in
which the Other Shareholders (as defined herein) may participate of up to $45
million (“Rights Offering”) made pursuant to a registration statement filed with
the U.S. Securities and Exchange Commission; and
 
WHEREAS, the Rights Offering shall be made to holders of the Company’s Common
Stock of record as of the close of business on May 31, 2012 (the “Record Date”),
by means of non-transferable rights (the “Rights”) to subscribe for and purchase
additional shares of Common Stock (the “New Shares”) at the Subscription Price;
and
 
WHEREAS, pursuant to the Rights Offering, the Company will distribute to each of
its shareholders of record as of the Record Date, at no charge, one Right for
each share of Common Stock held by such shareholder as of the Record Date, and
each Right will entitle the holder thereof to purchase (1) 1.8600 New Shares
(with fractional shares rounded down to the nearest whole share and the
aggregate Subscription Price adjusted accordingly) at the Subscription Price
(the “Basic Subscription Right”) and (2) in order to provide the Other
Shareholders (as defined herein) with the opportunity to purchase their
respective pro rata amount of shares in the Stock Offerings (as defined herein),
to the extent such shareholder has exercised all of its Basic Subscription
Rights, 2.0667 additional New Shares (with fractional shares rounded down to the
nearest whole share and the aggregate Subscription Price adjusted accordingly)
at the Subscription Price (the “Additional Subscription Right”); and
 
WHEREAS, in addition to their respective purchases of the Private Placement
Shares, the Standby Purchasers, hereby agree, pursuant to this Agreement,
separately and not jointly, that in lieu of exercising any Rights distributed to
such Persons pursuant to the Rights Offering, to acquire from the Company a
number of additional shares of Common Stock equal to the Final Closing
Commitment Amount (as defined below) (such number of shares to be acquired from
the Company, the “Standby Shares,” and, together with the Private Placement
Shares, the “Securities”), at a price equal to the Subscription Price (the
“Standby Offering” and, together with the Private Placement and the Rights
Offering, the “Stock Offerings”);
 

 
 

--------------------------------------------------------------------------------

 

WHEREAS, in no event will the Company be permitted to issue to any Standby
Purchaser nor will any Standby Purchaser be permitted to purchase from the
Company a number of shares that would result in such Standby Purchaser (i) in
the case of all Standby Purchasers other than CapGen Capital Group VI LP
(“CapGen”), owning a number of shares of Common Stock in excess of 24.9% of the
outstanding shares of Common Stock after giving effect to the Stock Offerings or
(ii) in the case of all Standby Purchasers, exceeding ownership limitations or
being inconsistent with the terms and conditions imposed by any state or federal
bank regulatory authority or this Agreement (clauses (i) and (ii), collectively,
the “Share Limitations”); and
 
WHEREAS, in connection with the Standby Purchasers’ agreement to purchase,
severally and not jointly, Securities and satisfy their respective other
obligations as set forth in this Agreement, the Company has agreed to pay each
of the Standby Purchasers (or a designee of such Standby Purchaser) a cash
payment of one million dollars ($1,000,000), payable at the First Closing to
each Standby Purchaser or its designee (the “Commitment Payment”); and
 
WHEREAS, in connection with their participation in the Stock Offerings, each of
the Standby Purchasers will, or will cause their respective Affiliates holding
Warrants, at the First Closing, to surrender their respective Warrants to
purchase shares of Common Stock of the Company, initially dated September 30,
2010 (each, a “Warrant”), to the Company for cancellation; and
 
WHEREAS, the Company will promptly call a special meeting of stockholders (the
“Special Meeting”) for the purpose of approving (i) the Stock Offerings and all
other transactions contemplated by this Agreement, to the extent required by
NASDAQ Stock Market rules and (ii)  the Charter Amendment (as defined herein);
 
NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:
 
1.           Certain Other Definitions.  The following terms used herein shall
have the meanings set forth below:
 
“Action” shall mean any threatened, claim, action, suit, arbitration, complaint,
charge or investigation or proceeding.
 
“Additional Subscription Right” shall have the meaning set forth in the recitals
hereof.
 
“Affiliate” shall mean an affiliate (as defined in Rule 12b-2 under the Exchange
Act); provided, however, that (i) for purposes of Section 9 hereof, no entity
shall be deemed an Affiliate of a Standby Purchaser unless the Standby Purchaser
or any of its affiliates exercises investment authority, including without
limitation, with respect to voting and dispositive rights with respect to such
entity and (ii) no portfolio company of any Standby Purchaser shall be deemed to
be an Affiliate of such Standby Purchaser.
 
“Agreement” shall have the meaning set forth in the preamble hereof.
 
“Anchorage” shall have the meaning set forth on Schedule I hereto.
 

 
2

--------------------------------------------------------------------------------

 

“Basic Subscription Right” shall have the meaning set forth in the recitals
hereof.
 
“BHC Act” shall have the meaning set forth in Section 7(d) hereof.
 
“Board” shall mean the Board of Directors of the Company.
 
“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are generally closed in the Commonwealth of Virginia.
 
“CapGen” shall have the meaning set forth in the recitals hereof.
 
“Carlyle” shall have the meaning set forth on Schedule I hereto.
 
“CBCA” shall have the meaning set forth in Section 5(c) hereof.
 
“Charter Amendment” shall mean the amendment to the Company’s Articles of
Incorporation set forth in Schedule II hereto.
 
 “Closing” shall have the meaning set forth in Section 2(b) hereof.
 
“Closing Date” with respect to a particular Closing shall mean the date of such
Closing.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Commission” shall mean the United States Securities and Exchange Commission, or
any successor agency thereto.
 
“Commitment Payment” shall have the meaning set forth in the recitals hereof.
 
 “Common Stock” shall have the meaning set forth in the recitals hereof.
 
“Company” shall have the meaning set forth in the preamble hereof.
 
“Company Account” shall have the meaning set forth in Section 6(c) hereof.
 
“Company Deductible” shall have the meaning set forth in Section 9(b)(ii)
hereof.
 
“Escrow Agent” shall have the meaning set forth in Section 3 hereof.
 
“Escrow Agreement” shall have the meaning set forth in Section 3 hereof.
 
“Escrow Fund” shall have the meaning set forth in Section 3 hereof.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission thereunder.
 
“Federal Reserve” shall mean the Board of Governors of the Federal Reserve
System, or its delegee.
 

 
3

--------------------------------------------------------------------------------

 

“Final Closing” shall have the meaning set forth in Section 7(e) hereof.
 
“Final Closing Commitment Amount” shall have the meaning set forth on Schedule I
hereto.
 
“First Closing” shall have the meaning set forth in the recitals hereof.
 
“First Closing Commitment Amount” shall have the meaning set forth on Schedule I
hereto.
 
 “GAAP” shall mean United States generally accepted accounting principles and
practices as in effect from time to time.
 
“Governmental Consent” shall mean any notice to, registration, declaration or
filing with, exemption or review by, or authorization, order, consent or
approval of, any Governmental Entity, or the expiration or termination of any
statutory waiting periods, including the expiration or termination of any
applicable waiting period under the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended, and the rules and regulations promulgated thereunder (the
“HSR Act”);
 
“Governmental Entity” shall mean any court, administrative agency or commission
or other governmental authority or instrumentality, whether federal, state,
local or foreign, and any applicable industry self-regulatory organization.
 
“Indemnified Party” shall have the meaning set forth in Section 9(c)(i) hereof.
 
“Indemnifying Party” shall have the meaning set forth in Section 9(c)(i) hereof.
 
“Investment Agreement” shall mean that certain investment and/or securities
purchase agreement, by and between each Standby Purchaser (or an affiliate of a
Standby Purchaser, as the case may be) and the Company, dated as of August 11,
2010.
 
“Law” shall mean any applicable material domestic (federal, state or local) or
foreign law, statute, ordinance, license, rule, regulation, policy or guideline,
order, demand, writ, injunction, decree or judgment of any Governmental Entity.
 
“Losses” means any and all losses, damages, reasonable costs, reasonable
expenses (including reasonable attorneys’ fees and disbursements), liabilities,
settlement payments, awards, judgments, fines, obligations, claims, and
deficiencies of any kind, excluding exemplary and punitive damages.
 
“Material Adverse Effect” shall mean, with respect to any entity, any
circumstance, event, change, development or effect that, individually or in the
aggregate, would reasonably be expected to (i) result in a material adverse
effect on the assets, liabilities, business, condition (financial or otherwise)
or results of operations of such entity and its subsidiaries, taken as a whole,
or (ii) materially impair the ability such entity to perform its or their
obligations under this Agreement to consummate any Closing or any of the
transactions contemplated hereby; provided, however, that in determining whether
a Material Adverse Effect has occurred, there
 

 
4

--------------------------------------------------------------------------------

 

shall be excluded any effect to the extent resulting from (A) actions or
omissions of the entity or any subsidiary expressly required by the terms of
this Agreement; (B) changes, after the date hereof, in general economic
conditions in the United States, including financial market volatility or
downturn, (C) changes, after the date hereof, affecting generally the industries
or markets in which the entity operates, (D) acts of war, sabotage or terrorism,
military actions or the escalation thereof, or outbreak of disease, (E) any
changes, after the date hereof, in applicable Laws or accounting rules or
principles, including changes in GAAP, (F) the announcement or pendency of the
transactions contemplated by this Agreement or (G) with respect to the Company,
any failure by the Company or any subsidiaries to meet any internal projections
or forecasts with regard to the assets, liabilities, business, condition
(financial or otherwise) or results of operations of the Company and the
subsidiaries, taken as a whole (it being understood and agreed, for the
avoidance of doubt, that the underlying cause for such failure shall not be so
excluded pursuant to this clause (G) and may be considered in determining
whether a Material Adverse Effect shall have occurred or would reasonably be
expected to occur); provided further, however, that any circumstance, event,
change, development or effect referred to in clauses (B), (C), (D) or (E) above
shall be taken into account in determining whether a Material Adverse Effect
with respect to the Company has occurred or would reasonably be expected to
occur to the extent that such circumstance, event, change, development or effect
has a disproportionate effect on the Company compared to other participants in
the industries or markets in which the Company operates.
 
“New Shares” shall have the meaning set forth in the recitals hereof.
 
“Non-Disclosure Agreement” shall have the meaning set forth in Section 15
hereof.
 
“Other Shareholders” shall have the meaning set forth on Schedule I hereto.
 
“Person” shall mean an individual, corporation, partnership, association, joint
stock company, limited liability company, joint venture, trust, governmental
entity, unincorporated organization or other legal entity.
 
“Private Placement” shall have the meaning set forth in the recitals hereof.
 
“Private Placement Shares” shall have the meaning set forth in the recitals
hereof.
 
“Prospectus” shall mean the final Prospectus used at the time of first sale of
Securities, including any information relating to the Rights Offering, including
the Rights and the underlying shares of Common Stock that is filed with the
Commission pursuant to Rule 424(b) and deemed by virtue of Rule 430A of the
Securities Act to be part of such Registration Statement, each as amended, for
use in connection with the issuance of the Rights and the Rights Offering.
 
“Proxy Statement” shall have the meaning set forth in Section 7(f) hereof.
 
“Record Date” shall have the meaning set forth in the recitals hereof.
 
“Registration Statement” shall mean the Company’s Registration Statement to be
filed with the Commission, together with all exhibits and amendments thereto,
pursuant to which the
 

 
5

--------------------------------------------------------------------------------

 

Rights and the underlying shares of Common Stock shall be registered pursuant to
the Securities Act, and any prospectus included therein and any prospectus
supplements relating to the Rights Offering, the Rights and the underlying
shares of Common Stock.
 
“Rights” shall have the meaning set forth in the recitals hereof.
 
“Rights Offering” shall have the meaning set forth in the recitals hereof.
 
“Rights Offering Expiration Date” shall mean thirty (30) days after the Rights
are distributed, provided that the Company shall have the option to extend the
Rights Offering in accordance with the terms hereof.
 
“SEC Reports” shall mean all reports, forms, statements and other documents (and
all amendments and supplements thereto) required to be filed with the Commission
pursuant to the Securities Act and the Exchange Act.
 
“Securities” shall have the meaning set forth in the recitals hereof.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission thereunder.
 
“Share Limitations” shall have the meaning set forth in the recitals hereof.
 
“Special Meeting” shall have the meaning set forth in the recitals hereof.
 
“Standby Offering” shall have the meaning set forth in the recitals hereof.
 
“Standby Purchaser” shall have the meaning set forth in the recitals hereof.
 
“Standby Purchaser Deductible” shall have the meaning set forth in
Section 9(a)(ii) hereof.
 
“Standby Purchaser Indemnified Parties” shall have the meaning set forth in
Section 9(a)(i) hereof.
 
“Standby Shares” shall have the meaning set forth in the recitals hereof.
 
“Stockholder Proposals” shall have the meaning set forth in Section 7(f) hereof.
 
“Stock Offerings” shall have the meaning set forth in the recitals hereof.
 
“Subscription Price” shall have the meaning set forth in the recitals hereof.
 
“Third Party Claim” shall have the meaning set forth in Section 9(c)(i) hereof.
 
“Total Share Commitment Amount” shall mean, with respect to a Standby Purchaser,
the sum of such Standby Purchaser’s First Closing Commitment Amount and such
Standby Purchaser’s Final Closing Commitment Amount.
 

 
6

--------------------------------------------------------------------------------

 

 “Warrant” shall have the meaning set forth in the recitals hereof.
 
2.           Purchase Commitments.
 
(a)           Subject to the immediately following sentence, the Standby
Purchasers hereby agree to purchase, severally and not jointly, an aggregate
amount of Securities, and the Company hereby agrees to sell an aggregate amount
of Securities as set forth on Schedule I, in each case at the Subscription
Price, which Securities shall be allocated among the Standby Purchasers, as set
forth on Schedule I.  Notwithstanding the foregoing, in no event will the
Company be permitted to issue to any Standby Purchaser nor will any Standby
Purchaser be permitted to purchase from the Company, in each case pursuant to
this Agreement, (x) any shares of Common Stock at any Closing unless each
Standby Purchaser purchases an amount of shares of Common Stock equal to such
Standby Purchaser’s First Closing Commitment Amount or Final Closing Commitment
Amount, as applicable, and (y) a number of shares of Common Stock that would
result in such Standby Purchaser owning a number of shares of Common Stock in
excess of Share Limitations at any time after giving effect to any Stock
Offering completed as of the time of determination.  Subject to consummation of
the Private Placement, the purchase of Securities in the Standby Offering
pursuant to this Agreement by the Standby Purchasers shall be deemed, solely for
purposes of these Stock Offerings, to be a private placement in lieu of an
exercise of the Standby Purchasers’ Basic Subscription Rights, and the Standby
Purchasers agree, subject to consummation of the Private Placement and the
Standby Offering, not to exercise such Basic Subscription Rights in the Rights
Offering.
 
(b)           Subject to the satisfaction or waiver of the conditions set forth
herein, the closings of the purchase and sale of Securities in the Private
Placement and the Standby Offering (each, a “Closing”) shall each take place
pursuant to the procedures set forth in Schedule I, at the offices of Williams
Mullens, P.C. in Norfolk, Virginia or at such other time and place agreed to by
the Company and each Standby Purchaser.
 
(c)           Payments for the Securities to be purchased by each Standby
Purchaser, as detailed in Schedule I, shall be made to the Company by each
Standby Purchaser against delivery by the Company of such Securities on the
respective Closing Dates as further specified in Schedule I.
 
3.           Escrow.  The Standby Purchasers and the Company shall use
commercially reasonable efforts to enter into an escrow agreement with SunTrust
Bank, N.A. (the “Escrow Agent”) that is acceptable to each of them and on
customary terms and conditions providing for the transactions contemplated by
this Agreement (the “Escrow Agreement”). The Escrow Agreement will provide that
(a) no later than 5:00 pm (Eastern Time) on the Business Day immediately
preceding each Closing of the sale of Securities to Standby Purchasers, each
Standby Purchaser shall deposit into escrow (the “Escrow Fund”) by wire transfer
of immediately available funds the respective amounts as set forth in Schedule
I  and (b) the Escrow Fund shall be disbursed to the Company subject to, and in
accordance with, the terms as set forth in Schedule I.  Promptly following
delivery of the executed Escrow Agreement each Standby Purchaser shall also
deliver, or cause any Affiliate holding such Warrants to deliver, to the Escrow
Agent its respective Warrant, which shall be held by the Escrow Agent until the
First Closing.
 
 
7

--------------------------------------------------------------------------------

 
 
4.           Representations and Warranties of the Company.  The Company
represents and warrants to each of the Standby Purchasers as follows:
 
(a)           The Company is a corporation duly organized and validly existing
under the laws of the jurisdiction of its incorporation or organization, is duly
qualified to do business and is in good standing in all jurisdictions where its
ownership or leasing of property or the conduct of its business requires it to
be so qualified and where failure to be so qualified would have, individually or
in the aggregate, a Material Adverse Effect, and has the corporate power and
authority to own its properties and assets and to carry on its business as it is
now being conducted.
 
(b)           Authorization; Compliance with Other Instruments.
 
(i)           The Company has the corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder (including the
issuance of Securities).  Except for approval of the Stockholder Proposals, the
execution, delivery and performance of this Agreement by the Company and the
consummation of the transactions contemplated hereby has been authorized by all
necessary corporate action on the part of the Company and no further approval or
authorization is required on the part of the Company or its stockholders.  This
Agreement has been duly and validly executed and delivered by the Company and,
assuming due authorization, execution and delivery by each Standby Purchaser,
will be, upon execution, the valid and binding obligations of the Company
enforceable against the Company in accordance with its terms (except as
enforcement may be limited by applicable insolvency, reorganization, moratorium,
fraudulent transfer and similar laws of general applicability relating to or
affecting creditors’ rights or by general equity principles).
 
(ii)           Neither the execution, delivery and performance by the Company of
this Agreement nor the consummation of the transactions contemplated hereby, nor
compliance by the Company with any of the provisions hereof, will (A) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of any liens upon any of the properties or assets of
the Company under any of the terms, conditions or provisions of (i) the
Company’s articles of incorporation or by-laws or (ii) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Company is a party or by which the Company may be bound,
or to which the Company or any of the properties or assets of the Company may be
subject, or (B) assuming the correctness of the representations and warranties
of each Standby Purchaser, violate any Law applicable to the Company or any of
its properties or assets except in the case of clauses (A)(ii) and (B) for such
violations, conflicts and breaches as would not reasonably be expected to
materially adversely affect the Company’s ability to perform its obligations
under this Agreement or consummate the transactions contemplated hereby on a
timely basis.
 
(c)           As of the date hereof, the authorized capital of the Company
consists of 1,000,000,000 shares of Common Stock, of which 34,561,146 shares of
Common Stock are
 
 
8

--------------------------------------------------------------------------------

 
 
issued and outstanding and 1,918,902 shares of Common Stock are reserved for
issuance upon exercise of warrants, options and restricted stock awards granted
under the Company’s stock incentive plans, and no shares of preferred stock are
issued or outstanding or reserved for issuance.  The issued and outstanding
shares of Common Stock have been duly authorized and validly issued, are fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and were not issued in violation of or subject to any
preemptive or similar rights.  All shares of capital stock of the Company’s
subsidiaries have been duly authorized and validly issued, are fully paid and
nonassessable and are owned by the Company free and clear of all liens.
 
(d)           The issuance of the Securities and New Shares has been duly
authorized and such Securities and New Shares, when issued and paid for in
accordance with the terms of this Agreement, will be duly and validly issued,
fully paid and nonassessable, and not issued in violation of, and shall not be
subject to, preemptive or similar rights.
 
(e)           No Consent.  No consent, approval, order or authorization of, or
declaration, filing or notification with any Governmental Entity or any third
party is required by or with respect to Company or any of its Affiliates in
connection with the execution and delivery of this Agreement or the consummation
of the transactions by the Company contemplated hereby, other than approval of
the Stockholder Proposals.
 
(f)           SEC Reports.  The Company has filed all SEC Reports since
September 30, 2010.  Such SEC Reports, including without limitation, all
financial statements and schedules included therein, at the time filed, or in
the case of any of the Company’s SEC Reports amended or superseded by a filing
prior to the date of this Agreement, then on the date of such amended or
superseded filing, (i) did not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading and (ii) complied in all material respects with
the applicable requirements of the Securities Act and the Exchange Act.
 
(g)           Registration Statement and Proxy Statement.  The Registration
Statement, including the documents incorporated by reference therein, at the
time it becomes effective and at the Closing Date of the Rights Offering (i)
will not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made not misleading and (ii) will comply in
all material respects with the applicable provisions of the Securities Act and
the Exchange Act. The Proxy Statement will not, at the date of first mailing to
the stockholders of the Company or at the time of the meeting of stockholders to
be held in connection with the Stockholder Proposals, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statement therein, in light of
the circumstances under which they are made, not misleading. As of each of the
dates in the foregoing sentence, the Proxy Statement will comply as to form in
all material respects with the requirements of the Exchange Act and the rules
and regulations promulgated thereunder.
 
(h)           Interim Events.  Since the filing by the Company of its Annual
Report on Form 10-K on March 13, 2012, except as set forth in the SEC
Reports,  there have not been any events, changes or occurrences that have had
or would reasonably be expected to have a Material Adverse Effect.
 
 
9

--------------------------------------------------------------------------------

 
 
(i)           [Reserved.]
 
(j)           Certain Registration Matters.  Assuming the accuracy of the
representations and warranties of each Standby Purchaser contained in this
Agreement, no registration under the Securities Act or applicable state law is
required for the offer and sale of the Securities by the Company to each Standby
Purchaser pursuant to this Agreement, and neither the Private Placement nor the
Standby Offering will be integrated for purposes of the Securities Act with the
Rights Offering or any other offering or sale of securities by the Company.
 
(k)           No General Solicitation.  Neither the Company nor any person
acting on behalf of the Company has offered or sold any of the Securities by any
form of general solicitation or general advertising.
 
(l)           No Broker’s Fee.  Except for fees to be paid to Sandler O’Neill &
Partners, L.P. in connection with the Private Placement, the Company has not
incurred any liability for any finder’s or broker’s fee or agent’s commission in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby.
 
(m)           Absence of Agreements.  There are no agreements, understandings or
arrangements with other standby purchasers relating to the Stock Offerings other
than as set forth in this Agreement.
 
(n)           The transactions contemplated herein, including the issuance of
the Securities and New Shares, will not cause an ownership change within the
meaning of Section 382 of the Code.
 
5.           Representations and Warranties of the Standby Purchaser.  Each
Standby Purchaser represents and warrants to the Company, severally and not
jointly, as follows:
 
(a)           The Standby Purchaser is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization and has the requisite power and authority to own its properties and
assets and to carry on its business as it is now being conducted.
 
(b)           Authorization; Compliance with Other Instruments.
 
(i)           The Standby Purchaser has the requisite power and authority to
execute and deliver this Agreement and to perform its obligations
hereunder.  The execution, delivery and performance of this Agreement by the
Standby Purchaser and the consummation of the transactions contemplated hereby
has been authorized by all necessary action on the part of the Standby Purchaser
and no further approval or authorization is required on the part of the Standby
Purchaser and its equityholders.  This Agreement has been duly and validly
executed and delivered by the Standby Purchaser and, assuming due authorization,
execution
 
 
10

--------------------------------------------------------------------------------

 
 
and delivery by the Company, will be, upon execution, the valid and binding
obligations of the Standby Purchaser enforceable against the Standby Purchaser
in accordance with its terms (except as enforcement may be limited by applicable
insolvency, reorganization, moratorium, fraudulent transfer and similar laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles).
 
(ii)           Neither the execution, delivery and performance by the Standby
Purchaser of this Agreement nor the consummation of the transactions
contemplated hereby, nor compliance by the Standby Purchaser with any of the
provisions hereof, will (A) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of any liens upon any
of the properties or assets of the Standby Purchaser under any of the terms,
conditions or provisions of (i) the Standby Purchaser’s articles of
incorporation or by-laws, its certificate of limited partnership or partnership
agreement or its similar governing documents or (ii) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Standby Purchaser is a party or by which the Standby
Purchaser may be bound, or to which the Standby Purchaser or any of the
properties or assets of the Standby Purchaser may be subject, or (B) assuming
the correctness of the representations and warranties of the Company, violate
any Law applicable to the Standby Purchaser or any of its properties or assets
except in the case of clauses (A)(ii) and (B) for such violations, conflicts and
breaches as would not reasonably be expected to materially adversely affect the
Standby Purchaser’s ability to perform its obligations under this Agreement or
consummate the transactions contemplated hereby on a timely basis.
 
(c)           Governmental Consents.  Assuming the correctness of the
representations and warranties of the Company, no Governmental Consents are
necessary to be obtained by the Standby Purchaser for the consummation of the
transactions contemplated by this Agreement other than: (i) in the case of
Carlyle and Anchorage, a statement by the Federal Reserve that it has no
objection to the investments by such Standby Purchasers as such investments are
described by the Standby Purchasers in notices filed by them under the Change in
Bank Control Act of 1978, as amended (the “CBCA”) and (ii) in the case of
CapGen, approval by the Federal Reserve of CapGen’s purchase of Company common
stock under the BHC Act.
 
(d)           Brokers and Finders.  Neither the Standby Purchaser, nor its
Affiliates nor any of their respective officers or directors has employed any
broker or finder or incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees, and no broker or finder has acted
directly or indirectly for the Standby Purchaser in connection with this
Agreement or the transactions contemplated hereby.
 
 
11

--------------------------------------------------------------------------------

 
 
(e)           Financial Capability.  At each Closing, Standby Purchaser shall
have available funds necessary to consummate its purchase of Securities at such
Closing on the terms and conditions contemplated by this Agreement.
 
(f)           The Standby Purchaser is acquiring its Securities for its own
account, with the intention of holding the Securities for investment and with no
present intention of participating, directly or indirectly, in a distribution of
the Securities.
 
(g)           The Standby Purchaser is familiar with the business in which the
Company is engaged, and based upon its knowledge and experience in financial and
business matters, it is familiar with the investments of the type that it is
undertaking to purchase; it is fully aware of the problems and risks involved in
making an investment of this type; and it is capable of evaluating the merits
and risks of this investment.  The Standby Purchaser acknowledges that, prior to
executing this Agreement, it has had the opportunity to receive information from
the Company, and to ask questions of, and receive answers from, the Company,
concerning such information and the financial and other affairs of the Company.
 
(h)           The Standby Purchaser is not an Affiliate (within the meaning of
Rule 405 of the Securities Act) of any other Standby Purchaser, is not acting in
concert and is not a member of a group (within the meaning of Section 13(d)(3)
of the Exchange Act) with any other Standby Purchaser and has no current
intention to act in the future in a manner that would make it a member of such a
group.
 
(i)           The Standby Purchaser is an institutional “accredited investor”
within the meaning of Rule 501 under the Securities Act.
 
(j)           The Standby Purchaser did not become aware of the Stock Offerings
through any general solicitation by the Company.
 
6.           Deliveries at Closing.  Subject to satisfaction or waiver of the
conditions of this Agreement:
 
(a)           At each applicable Closing, the Company shall deliver to each
Standby Purchaser a certificate or certificates or instruments representing the
Securities issued to such Standby Purchaser pursuant to Section 2 hereof.
 
(b)           At the First Closing, the Company shall pay the Commitment Payment
to each Standby Purchaser or its designee, in United States dollars by wire
transfer of immediately available funds.
 
(c)           Subject to the terms of the Escrow Agreement, the Escrow Agent
shall deliver concurrently with each applicable Closing (i) the Escrow Fund
comprising the aggregate purchase price for the Securities issuable at such
Closing by wire transfer of immediately available funds to the account provided
to the Escrow Agent by the Company (which account number shall be provided by
the Company at least one (1) Business Day prior to the Closing Date) (the
“Company Account”); and (ii) with respect to the First Closing, the Warrants,
which shall be delivered via overnight courier to the address of the Company set
forth in Section 12 hereof and which shall be cancelled by the Company as
provided in Section 7(i).
 

 
12

--------------------------------------------------------------------------------

 

7.            Covenants.
 
(a)           Certain Acquisitions.  Between the date hereof and the Final
Closing, each Standby Purchaser agrees that neither it nor its Affiliates shall
acquire any shares of Common Stock in the open market or otherwise; provided,
however, that the foregoing shall not restrict the acquisition of shares of
Common Stock by a Standby Purchaser or its Affiliates from the Company pursuant
to Section 2 of this Agreement.
 
(b)           Information.  Each Standby Purchaser agrees to furnish to the
Company all information with respect to such Standby Purchaser that the Company
may reasonably request and any such information furnished to the Company
expressly for inclusion in the Prospectus by each Standby Purchaser shall not
contain any untrue statement of material fact or omit to state a material fact
required to be stated in the Prospectus or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. Each Standby Purchaser shall only be responsible for
information that such Standby Purchaser supplies to the Company with respect to
itself and its Affiliates, if any, expressly for inclusion in the Prospectus.
 
(c)           Public Announcements.  Each of the parties hereto will reasonably
cooperate with each other in the development and distribution of all news
releases and other public information disclosures with respect to this Agreement
and any of the transactions contemplated hereby, including any communications to
the employees and customers of the Company and its Affiliates.  Without limiting
the foregoing, except as otherwise permitted in the next sentence, no party
hereto will make (and each party will use its best efforts to ensure that its
Affiliates, representatives and agents (including, but not limited to, directors
officers and employees) do not make) any such news release or public disclosure
without first consulting with the other parties hereto and, in each case, also
receiving each other party’s consent (which shall not be unreasonably withheld,
conditioned or delayed).  In the event a party hereto is advised by its outside
legal counsel that a particular disclosure is required by Law, such party shall
be permitted to make such disclosure but shall be obligated to use its
reasonable best efforts to consult with the other parties hereto (to the extent
legally permissible) and take their comments into account with respect to the
content of such disclosure before issuing such disclosure.  Notwithstanding the
foregoing, in connection with the Special Meeting, the Company shall have the
authority to prepare, file with the Commission, and disseminate a preliminary
and definitive proxy statement and any related soliciting material, and in
connection with the Rights Offering, to prepare, file with the Commission and
disseminate a preliminary and final Prospectus, Rights Offering documentation
and related materials and announcements, including issuer free-writing
prospectuses.
 
(d)           Regulatory Filing.  If the Company or a Standby Purchaser
determines a filing is or may be required under applicable Law in connection
with the transactions contemplated hereunder, the Company and such Standby
Purchaser shall cooperate and use commercially reasonable efforts to promptly
prepare, file and pursue all necessary documentation, applications and/or
filings that are necessary or advisable under applicable Law with respect to the
transactions contemplated hereunder; provided that, notwithstanding anything to
the contrary herein, no Standby Purchaser other than CapGen shall be required to
make any filing or take any other action that such Standby Purchaser concludes
in good faith would result
 

 
13

--------------------------------------------------------------------------------

 

in such Standby Purchaser or any of its Affiliates being deemed to be in control
of the Company for purposes of the Bank Holding Company Act or 1956, as amended
(the “BHC Act”), or any state law, or otherwise being regulated as a bank
holding company within the meaning of the BHC Act or the Code of Virginia.
 
(e)           Additional Covenants of the Company.  Until the date of the
closing of the Standby Offering (the “Final Closing”) or the earlier termination
this Agreement, the Company covenants and agrees as follows:
 
(i)          To use commercially reasonable efforts to effectuate the Stock
Offerings;
 
(ii)         Not to (x) offer, sell or issue any shares of capital stock of the
Company, or options, warrants, purchase rights, subscription rights, conversion
rights, exchange rights, securities convertible into or exchangeable for capital
stock of the Company, or other agreements or rights to purchase or otherwise
acquire capital stock of the Company, except for (A) shares of Common Stock
issuable upon exercise of the Company’s presently outstanding stock options, (B)
new stock options and other awards granted to employees of the Company after the
date hereof under the Company’s incentive plans as in effect as of the date
hereof; and (C) pursuant to the Stock Offerings, or (y) offer, sell or issue any
securities which would be integrated with any of the Stock Offerings;
 
(iii)        Not to authorize any stock split, stock dividend, stock combination
or similar transaction affecting the number of issued and outstanding shares of
Common Stock;
 
(iv)         Not to declare or pay any dividends on its Common Stock or
repurchase any shares of Common Stock;
 
(v)          Not to materially amend any of the terms of the Rights Offering
described above, or waive any material conditions to the Closing of the Rights
Offering without the prior written consent of the Standby Purchasers; provided
that without limitation, any amendment to the per share price or the
subscription period (other than an extension of up to one month) shall be deemed
to be a material amendment;
 
(vi)         Not to enter into additional agreements with (or amend the terms of
this Agreement with respect to) any Standby Purchaser or their Affiliates or any
other standby purchasers relating to the Stock Offerings unless the Company also
offers to enter into such agreement or amendment with each Standby Purchaser;
 
(vii)        Subject to Section 7(g) below, file or furnish, as applicable, on a
timely basis, all forms, statements, schedules, certifications, reports and
documents required to be filed or furnished by it with the Commission pursuant
to the Exchange Act or the Securities Act at any time up to and including the
Final Closing; and
 
 
14

--------------------------------------------------------------------------------

 
 
(viii)       To use reasonable best efforts to (A) cause the Securities to be
approved for listing and quotation on the NASDAQ Stock Market and (B) ensure the
Securities are not suspended from trading on the NASDAQ Stock Market by the
Commission or the NASDAQ Stock Market.
 
(f)           Special Meeting.  The Company shall call the Special Meeting as
promptly as practical following the date hereof to vote on proposals to approve
(i) the sale and issuance of the Common Shares pursuant to this Agreement and
all other transactions contemplated by this Agreement to the extent such
approval is required pursuant to NASDAQ Rule 5635 and (ii) the Charter Amendment
(the “Stockholder Proposals”). The Board shall recommend to the Company’s
stockholders that such stockholders approve the Stockholder Proposals and shall
take all other actions necessary to adopt such proposals if approved by the
stockholders of the Company. In connection with the Special Meeting, the Company
shall promptly prepare and file with the Commission a preliminary proxy
statement, shall use its reasonable best efforts to solicit proxies for approval
of the Stockholder Proposals and shall use its reasonable best efforts to
respond to any comments of the Commission or its staff and to cause a definitive
proxy statement related to such Special Meeting (such proxy statement, as
amended or supplemented, the “Proxy Statement”) to be mailed to the Company’s
stockholders as promptly as practicable after clearance thereof by the
Commission. The Company shall consult with the Standby Purchasers prior to
mailing any proxy statement, or any amendment or supplement thereto, and provide
each Standby Purchaser with reasonable opportunity to comment thereon.  The
recommendation made by the Board of Directors described in this Section 7(f)
shall be included in the proxy statement filed in connection with obtaining such
stockholder approval. Upon approval and adoption of the stockholder proposal to
approve the Charter Amendment, the Company shall promptly file the Charter
Amendment with the Commonwealth of Virginia State Corporation Commission on the
First Closing Date, such that the Charter Amendment shall be effective upon
completion of the First Closing and through each subsequent Closing.
 
(g)           Registration Statement and Amendments.  The Company agrees that
prior to filing the Registration Statement or making any amendment or supplement
thereto or to Prospectus, the Company shall deliver a draft of such document to
the Standby Purchasers and shall provide each Standby Purchaser with reasonable
opportunity to comment thereon.
 
(h)           Notification.  The Company agrees to promptly notify each of the
Standby Purchasers (i) of the filing (and effectiveness) of the Proxy Statement,
the Registration Statement and any supplement or amendment to the Proxy
Statement, the Registration Statement or Prospectus, (ii) of any request by the
Commission for amendments or supplements to the Proxy Statement, the
Registration Statement or the Prospectus or for any additional information
regarding the Standby Purchasers, (iii) of the notification to the Company by
the Commission of its initiation of any proceeding with respect to the issuance
by the Commission of any stop order suspending the effectiveness of the
Registration Statement or (iv) of the occurrence of any event as a result of
which the Proxy Statement, the Registration Statement or the Prospectus includes
any untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances existing when such Registration
Statement or Prospectus was delivered or when the Proxy Statement was first
mailed to the stockholders of the Company, not misleading.
 
 
15

--------------------------------------------------------------------------------

 
 
(i)           Cancellation of the Warrants.  Each of the Standby Purchasers
hereby agrees and acknowledges that effective as of the First Closing and
regardless of whether or when delivery of the Warrants is made to the Company or
the Escrow Agent, effective as of the date of the First Closing, each Warrant
shall be deemed to be cancelled automatically and without any further action by
the Company or any other person and shall become null and void in all respects.
 
(j)           Agreement not to Exercise Certain Rights.  Each of the Standby
Purchasers hereby acknowledges that it has preemptive rights, registration
rights and other rights, as set forth in the applicable Investment Agreement
between the Company and the Standby Purchaser, which may be triggered by the
Stock Offerings. Each Standby Purchaser hereby agrees that the sale and purchase
of the Private Placement Shares and Standby Shares in accordance with the terms
of this Agreement shall be deemed to satisfy the Company’s obligations under the
Investment Agreement with respect to any preemptive rights and subscription
rights such Standby Purchaser may have had with respect to the Stock Offerings.
For the avoidance of doubt, the Common Stock issued to the Standby Purchasers
hereunder shall qualify as “Registrable Securities” as that term is defined by
the respective Investment Agreements, and as such, shall have all of the rights
provided to Registrable Securities and each Standby Purchaser shall have and may
exercise all rights with respect to all shares of Common Stock purchased in the
Private Placement and the Standby Offering, and otherwise in accordance with
such Investment Agreements. This provision is limited only to the offer, sale
and issuance by the Company of the Common Stock in the Stock Offerings, and is
not a waiver of any other rights or for any other purposes or time.
 
(k)          Certain Governance Committee Reports.  The Governance Committee of
the Company’s Board of Directors shall report to the directors on the progress
being made with respect to seeking new directors.
 
8.           Conditions to Closing.
 
(a)           The obligations of each Standby Purchaser to surrender its Warrant
and purchase Securities in the Private Placement, and to purchase Securities in
the Standby Offering is subject to the satisfaction or written waiver by each
Standby Purchaser of the following conditions prior to each Closing Date and the
Company and each Standby Purchaser agree that no purchase of Securities may be
consummated by any Standby Purchaser in connection with either the Private
Placement or the Standby Offering absent the satisfaction or written waiver by
each Standby Purchaser of the following conditions prior to each Closing Date:
 
(i)           The representations and warranties of the Company set forth in
this Agreement shall be true and correct in all respects on and as of the
execution date hereof and on and as of such Closing Date as though made on and
as of such Closing Date, except where the failure to be true and correct
(without regard to any materiality or Material Adverse Effect qualifications
contained therein), individually or in the aggregate, would not be reasonably
likely to have a Material Adverse Effect with respect to the Company (and except
that representations and warranties made as of a specified date shall be true
and correct as of such date);
 
 
16

--------------------------------------------------------------------------------

 
 
(ii)           Subsequent to the execution and delivery of this Agreement and
prior to such Closing Date, there shall not has been any Material Adverse
Effect;
 
(iii)           The Company shall have performed and complied with in all
material respects all agreements, covenants and conditions required by the this
Agreement to be performed by it on or prior to such Closing Date (except that
with respect to agreements, covenants and conditions that are qualified by
materiality, the Company shall have performed and complied with such agreements,
covenants and conditions, as so qualified, in all respects);
 
(iv)           KPMG LLP (the “Accounting Firm”) shall have delivered to the
Standby Purchasers an opinion, in the Accounting Firm’s customary form and on
which the Standby Purchasers are permitted to rely (subject to the Standby
Purchasers’ execution of reliance letters with the Accounting Firm pursuant to
which the Standby Purchasers shall agree to the Accounting Firm’s standard terms
and conditions), to the effect that based on the most current information
available prior to First Closing Date as provided by the Company to the
Accounting Firm, the consummation of the transactions contemplated by this
Agreement should not cause an “ownership change” within the meaning of Section
382 of the Code;
 
(v)           All of the Standby Purchasers, the Company and the Escrow Agent
shall have (i) executed and delivered the Escrow Agreement and (ii) the Escrow
Agent shall have received from each of the Standby Purchasers prior to 5:00 pm
(ET) on the Business Day immediately preceding such Closing Date escrow funds in
an amount set forth in Schedule I;
 
(vi)           The Company shall have obtained the required Governmental
Consents, state and regulatory approvals for the Stock Offerings on conditions
reasonably satisfactory to the Company and consistent with the Company’s
representations, warranties and covenants herein;
 
(vii)           The Governance Committee of the Board of Directors shall have
taken reasonable steps to identify, consider and recommend in good faith four
(4) independent candidates with relevant experience and qualifications for
appointment as directors by the Board of Directors consistent with the Board of
Directors’ resolutions as of the date hereof, and the Company shall have fully
cooperated in seeking regulatory approval of such candidates;
 
(viii)            In the case of Carlyle and Anchorage, the purchase of
Securities pursuant to this Agreement shall not require the filing of any
application with the
 
 
17

--------------------------------------------------------------------------------

 
 
Federal Reserve; and, in the case of CapGen, such Standby Purchaser shall have
received from the Federal Reserve approval of the purchase of Common Stock
pursuant to this Agreement; and
 
(ix)           The Company shall have delivered certificates representing the
shares to be purchased by each Standby Purchaser.
 
(b)           The obligations of the Company to sell and issue Securities in the
Stock Offerings are subject to the satisfaction or written waiver by the Company
of the following conditions prior to the applicable Closing Date:
 
(i)           The representations and warranties of the Standby Purchaser set
forth in Section 5 hereof shall be true and correct in all respects on and as of
the execution date hereof and on and as of such Closing Date as though made on
and as of such Closing Date except where the failure to be true and correct
(without regard to any materiality qualifications contained therein) would not
reasonably be likely to materially adversely affect the ability of such Standby
Purchaser to perform its obligations hereunder;
 
(ii)           The Standby Purchaser shall have performed and complied with in
all material respects all agreements, covenants and conditions required by this
Agreement to be performed by it on or prior to such Closing Date (except that
with respect to agreements, covenants and conditions that are qualified by
materiality, the Standby Purchaser shall have performed and complied with such
agreements, covenants and conditions, as so qualified, in all respects); and
 
(iii)           With respect to the First Closing only, the Escrow Agent shall
be prepared to deliver to the Company, against delivery by the Company of
Securities in respect thereof, funds for the purchase of Private Placement
Shares from the Standby Purchasers in a minimum aggregate amount of $50,000,000
versus delivery of certificates to each Standby Purchaser representing the
shares to be purchased by each such Standby Purchaser hereunder.
 
(c)           The obligations of the Company and each of the Standby Purchasers
to consummate the transactions contemplated hereunder are subject to the
satisfaction or written waiver by the Company and each Standby Purchaser of the
following conditions prior to each Closing Date and the Company and each Standby
Purchaser agrees that no purchase of Securities may be consummated by any
Standby Purchaser in connection with either the Private Placement or the Standby
Offering absent the satisfaction or written waiver by each Standby Purchaser of
the following conditions prior to each Closing Date:
 
(i)           No provision of any Law and no judgment, injunction, order or
decree shall prohibit the applicable Closing or shall prohibit any Standby
Purchaser from owning any Securities to be purchased pursuant to this Agreement;
 
(ii)           All Governmental Consents required to have been obtained at or
prior to such Closing Date in connection with the execution, delivery or
 
 
18

--------------------------------------------------------------------------------

 
 
performance of this Agreement and the consummation of the transactions
contemplated hereby shall have been obtained and shall be in full force and
effect, and all statutory waiting periods, if any, shall have expired, without
adverse action;
 
(iii)           No stop order suspending the effectiveness of the Registration
Statement or any part thereof shall have been issued and no proceeding for that
purpose shall have been initiated or threatened by the Commission; and any
request of the Commission for inclusion of additional information in the
Registration Statement or otherwise shall have been complied with;
 
(iv)           The Common Stock, including the Securities issued hereunder, (i)
shall be approved for listing and quotation on the NASDAQ Stock Market and (ii)
shall not have been suspended, as of such Closing Date, by the Commission or the
NASDAQ Stock Market from trading on the NASDAQ Stock Market;
 
(v)           The Company shall have received approval of the Stockholder
Proposals, including the amendment to the Company’s Articles of
Incorporation,  and the Charter Amendment shall have been duly filed with the
Commonwealth of Virginia State Corporation Commission and shall be in full force
and effect; and
 
(vi)           With respect to the First Closing only, the aggregate gross
proceeds to be received by the Company at such Closing shall be at least
$50,000,000.
 
9.           Indemnification.
 
(a)           Indemnification by the Company.
 
(i)           Subject to Sections 9(a), 9(c) and 9(d), the Company shall
indemnify, defend and hold harmless to the fullest extent permitted by Law each
Standby Purchaser and its respective Affiliates, and their successors and
assigns, officers, directors, partners, members, employees and agents, as
applicable, (the “Standby Purchaser Indemnified Parties”) against, and reimburse
any of the Standby Purchaser Indemnified Parties for all Losses that any of the
Standby Purchaser Indemnified Parties may at any time suffer or incur, or become
subject to as a result of or in connection with (A) the inaccuracy or breach of
any representation or warranty made by the Company in this Agreement or as a
result of or in connection with any breach or failure by the Company to perform
any of their covenants or agreements contained in this Agreement, (B) any Action
by any stockholders of the Company or any other Person relating to this
Agreement or the documents contemplated hereby, or the transactions contemplated
hereby and thereby and (C) any untrue statement or alleged untrue statement of
any material fact contained in the Registration Statement or Prospectus, as
amended and supplemented, including all other documents filed as a part thereof
or incorporated by reference, or an omission or alleged omission to state
therein a
 
 
19

--------------------------------------------------------------------------------

 
 
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
(ii)           Notwithstanding anything to the contrary contained herein, but
subject to Section 9(f), the Company shall not be required to indemnify, defend
or hold harmless any of the Standby Purchaser Indemnified Parties against, or
reimburse any of the Standby Purchaser Indemnified Parties for any Losses
pursuant to Section 9(a)(i)(A) (other than Losses arising out of the inaccuracy
or breach of Sections 4(a) or 4(b)(i)) until the aggregate amount of the Standby
Purchaser Indemnified Parties’ Losses for which the Standby Purchaser
Indemnified Parties are finally determined to be otherwise entitled to
indemnification under Section 9(a)(i) exceeds one percent (1)% of the respective
Standby Purchaser’s aggregate purchase price paid to the Company pursuant to
Section 2 hereof (the “Standby Purchaser Deductible”), after which the Company
shall be obligated for all of the Standby Purchaser Indemnified Parties’ Losses
for which the Standby Purchaser Indemnified Parties are finally determined to be
otherwise entitled to indemnification under Section 9(a)(i)(A) that are in
excess of such Standby Purchaser Deductible.  Notwithstanding anything to the
contrary contained herein, the Company shall not be required to indemnify,
defend or hold harmless the Standby Purchaser Indemnified Parties against, or
reimburse the Standby Purchaser Indemnified Parties for, any Losses pursuant to
Section 9(a)(i)(A) in a cumulative aggregate amount exceeding the aggregate
purchase price paid by the respective Standby Purchaser pursuant to Section 2
hereof.
 
(iii)           For purposes of Section 9(a), in determining whether there has
been a breach of a representation or warranty, the parties hereto shall ignore
any “materiality,” “Material Adverse Effect,” or similar qualifications.
 
(b)           Indemnification by the Standby Purchasers.
 
(i)           Subject to Sections 9(b), 9(c) and 9(d), each Standby Purchaser
shall, severally and not jointly, indemnify, defend and hold harmless to the
fullest extent permitted by Law the Company against, and reimburse the Company
for, all Losses that the Company may at any time suffer or incur, or become
subject to (1) as a result of or in connection with the inaccuracy or breach of
any representation or warranty made by such Standby Purchaser in this Agreement
or (2) as a result of or in connection with any breach or failure by such
Standby Purchaser to perform any of their covenants or agreements contained in
this Agreement.
 
(ii)           Notwithstanding anything to the contrary contained herein, but
subject to Section 9(f), no Standby Purchaser shall be required to indemnify,
defend or hold harmless the Company against, or reimburse the Company (1) for
Losses for which the Company would be required to indemnify the Standby
Purchaser Indemnified Parties pursuant to Section 9(a)(i), or (2) for any Losses
pursuant to Section 9(b)(i)(1) until the aggregate amount of the Company’s
Losses for which the
 
 
20

--------------------------------------------------------------------------------

 
 
Company are finally determined to be otherwise entitled to indemnification under
Section 9(b)(i)(1) exceeds one percent (1)% of the respective Standby
Purchaser’s aggregate purchase price paid to the Company pursuant to Section 2
hereof (the “Company Deductible”), after which the respective Standby Purchaser
shall be obligated for all of the Company’s Losses for which the Company is
finally determined to be otherwise entitled to indemnification under Section
9(b)(i)(1) that are in excess of such Company Deductible.  Notwithstanding
anything to the contrary contained herein, no Standby Purchaser shall be
required to indemnify, defend or hold harmless the Company against, or reimburse
the Company for, any Losses pursuant to Section 9(b)(i)(1) in a cumulative
aggregate amount exceeding the aggregate purchase paid by the respective Standby
Purchaser to the Company pursuant to Section 2 hereof.
 
(c)           Notification of Claims.
 
(i)           Any Person that may be entitled to be indemnified under this
Agreement (the “Indemnified Party”) shall promptly notify the party or parties
liable for such indemnification (the “Indemnifying Party”) in writing of any
claim in respect of which indemnity may be sought hereunder, including any
pending or threatened claim or demand by a third party that the Indemnified
Party has determined has given or could reasonably give rise to a right of
indemnification under this Agreement (including a pending or threatened claim or
demand asserted by a third party against the Indemnified Party) (each, a “Third
Party Claim”), describing in reasonable detail the facts and circumstances with
respect to the subject matter of such claim or demand; provided, however, that
the failure to provide such notice shall not release the Indemnifying Party from
any of its obligations under this Agreement except to the extent that the
Indemnifying Party is materially prejudiced by such failure.
 
(ii)           Upon receipt of a notice of a claim for indemnity from an
Indemnified Party pursuant to Section 9(c)(i) in respect of a Third Party Claim,
the Indemnifying Party may, by notice to the Indemnified Party delivered within
twenty (20) Business Days of the receipt of notice of such Third Party Claim,
assume the defense and control of any Third Party Claim, with its own counsel
and at its own expense, but shall allow the Indemnified Party a reasonable
opportunity to participate in the defense of such Third Party Claim with its own
counsel and at the Indemnifying Party’s expense (except that the Indemnifying
party shall only be liable for the reasonable fees and expenses of one law firm
for all of the Indemnified Parties).  The Indemnified Party may take any actions
reasonably necessary to defend such Third Party Claim prior to the time that it
receives a notice from the Indemnifying Party as contemplated by the immediately
preceding sentence.  The Company or the Standby Purchasers (as the case may be)
shall, and shall cause each of their Affiliates and representatives to,
cooperate fully with the Indemnifying Party in the defense of any Third Party
Claim.  The Indemnifying Party shall not, without the prior written consent of
the Indemnified Party (which shall not be unreasonably withheld or delayed),
consent to a settlement, compromise or discharge of, or the entry of any
judgment arising

 
21

--------------------------------------------------------------------------------

 

from, any Third Party Claim, unless such settlement, compromise, discharge or
entry of any judgment does not involve any finding or admission of any violation
of Law or admission of any wrongdoing by the Indemnified Party, and the
Indemnifying Party shall (i) pay or cause to be paid all amounts arising out of
such settlement or judgment concurrently with the effectiveness of such
settlement or judgment (unless otherwise provided in such judgment), (ii) not
encumber any of the assets of any Indemnified Party or agree to any restriction
or condition that would apply to or materially adversely affect any Indemnified
Party or the conduct of any Indemnified Party’s business and (iii) obtain, as a
condition of any settlement, compromise, discharge, entry of judgment (if
applicable), or other resolution, a complete, unconditional and irrevocable
release of each Indemnified Party from any and all liabilities in respect of
such Third Party Claim.  The Indemnified Party shall not settle, compromise or
consent to the entry of any judgment with respect to any claim or demand for
which it is seeking indemnification from the Indemnifying Party or admit to any
liability with respect to such claim or demand without the prior written consent
of the Indemnifying Party (which consent shall not be unreasonably withheld or
delayed).
 
(iii)           In the event any Indemnifying Party receives a notice of a claim
for indemnity from an Indemnified Party pursuant to Section 9(c)(i) that does
not involve a Third Party Claim, the Indemnifying Party shall notify the
Indemnified Party within twenty (20) Business Days following its receipt of such
notice whether the Indemnifying Party disputes its liability to the Indemnified
Party under this agreement.  The Indemnified Party shall reasonably cooperate
with and assist the Indemnifying Party in determining the validity of any such
claim for indemnity by the Indemnified Party.
 
(d)           Indemnification Payment.  In the event a claim or any Action for
indemnification hereunder has been finally determined, the amount of such final
determination shall be paid (a) if the Indemnified Party is a Standby Purchaser,
by the Company to the Indemnified Party and (b) if the Indemnified Party is the
Company, by the respective applicable Standby Purchaser, severally and not
jointly, to the Indemnified Party, in each case on demand in immediately
available funds; provided, however, that any reasonable and documented
out-of-pocket expenses incurred by the Indemnified Party as a result of such
claim or Action shall be reimbursed promptly by the Indemnifying Party upon
receipt of an invoice describing such costs incurred by the Indemnified
Party.  A claim or an Action, and the liability for and amount of damages
therefor, shall be deemed to be “finally determined” for purposes of this
Agreement when the parties hereto have so determined by mutual agreement or, if
disputed, when a final non-appealable governmental order has been entered into
with respect to such claim or Action.  Any indemnification payment made pursuant
to this Agreement shall be treated for tax purposes as an adjustment to the
Subscription Price, except as otherwise required by law.
 
(e)           No Additional Representations.  Except as set forth in this
Agreement, the Company and its representatives make no representation or
warranty, expressed or implied, at law or in equity, in respect of the Company
or the Company’s business or prospects; and any and all other representations
and warranties made by the Company or its representatives are deemed to have
been superseded by this Agreement and do not survive.  Each Standby Purchaser
 
 
22

--------------------------------------------------------------------------------

 
 
acknowledges and agrees that it is relying solely on its own investigations and
the representations and warranties contained in this Agreement in deciding to
enter into this Agreement and consummate the Closings.
 
(f)           Liquidated Damages.  Notwithstanding anything to the contrary in
this Section 9, if the conditions to closing set forth in Section 8(a) have been
satisfied (or have been waived by such Standby Purchaser), but such Standby
Purchaser has not deposited timely into the Escrow Fund such Standby Purchaser’s
aggregate purchase price for the shares of Common Stock to be purchased by such
Standby Purchaser at a particular Closing, such Standby Purchaser shall, as
liquidated damages, (i) promptly pay an amount in cash equal to $2,500,000 to
the Company as liquidated damages for breach of such Standby Purchaser’s
obligation to purchase shares at such Closing (such payment, a “Liquidated
Damages Payment”), and (ii) it shall be deemed to have waived its preemptive
rights as set forth in the Investment Agreement for a period of nine (9) months
or, if sooner, such time as the Company has otherwise raised up to aggregate
gross proceeds of $95 million in transactions to which such preemptive rights
would have applied and it shall have no rights to (A) receive a Commitment Fee
under Section 6(b) or (B) receive reimbursement of expenses pursuant to Section
14. The Liquidated Damages Payment and waiver of preemptive rights described in
clauses (i) and (ii) of this Section 9(f) shall be the Company’s sole and
exclusive remedy for damages (including any consequential damages) relating to,
arising from or in connection with such breach by the Standby Purchaser. If a
Standby Purchaser makes or is required to make the Liquidated Damages Payment,
no Standby Purchaser shall have any obligation to close on any Closing under
this Agreement.
 
10.           Termination.
 
(a)           This Agreement may be terminated:
 
(i)           By mutual written agreement of the Company and all of the Standby
Purchasers;
 
(ii)           By any party, upon written notice to the other parties, in the
event that the First Closing does not occur on or before June 30, 2012;
provided, however, that this date shall be extended for sixty (60) days to the
extent required to obtain required Governmental Consents or the approval of the
Stockholder Proposals, and provided further, however, that the right to
terminate this Agreement pursuant to this Section 10(a)(ii) shall not be
available to any party whose failure to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of such First Closing to occur on or prior to such date;
 
(iii)           At any time prior to the Final Closing Date, if there is a
material breach of this Agreement by the other party that is not cured within
fifteen (15) days after the non-breaching party has delivered written notice to
all of the other parties of such breach;
 
(iv)           By any party, upon written notice to the other parties, in the
event that any Governmental Entity shall have issued any order, decree or
injunction or taken any other action restraining, enjoining or prohibiting any
of the transactionscontemplated by this Agreement, and such order, decree,
injunction or other action shall have become final and nonappealable.
 
(b)           Prior to the First Closing, this Agreement may be terminated by
the Company in the event that the Company determines that it is not in the best
interests of the Company and its shareholders to go forward with the Stock
Offerings.  The Company and the Standby Purchasers hereby agree that any
termination of this Agreement pursuant to this Section 9(b) shall be without
liability of the Company, other than its expense reimbursement obligations
pursuant to Section 14, which expenses shall be paid promptly upon such
termination.
 
11.           Survival.  The representations and warranties of the Company and
the Standby Purchasers contained in this Agreement or in any certificate
delivered hereunder shall survive each Closing hereunder and the purchase and
delivery of the Securities.
 
 
23

--------------------------------------------------------------------------------

 
 
12.           Notices.  All notices, communications and deliveries required or
permitted by this Agreement shall be made in writing signed by the party making
the same, shall specify the Section of this Agreement pursuant to which it is
given or being made and shall be deemed given or made (a) on the date delivered
if delivered by telecopy or in person, (b) on the third (3rd) Business Day after
it is mailed if mailed by registered or certified mail (return receipt
requested) (with postage and other fees prepaid) or (c) on the day after it is
delivered, prepaid, to an overnight express delivery service that confirms to
the sender delivery on such day, as follows:
 

 
If to the Company:
     
Hampton Roads Bankshares, Inc.
 
999 Waterside Drive, Suite 200
 
Norfolk, Virginia 23510
 
Attention:
Douglas J. Glenn
   
President and Chief Executive Officer
 
Telephone:  (757) 217-3634
 
Facsimile:  (757) 217-3656
 
Email:  dglenn@bofhr.com
     
With a copy to:
     
Williams Mullen, P.C.
 
999 Waterside Drive, Suite 1700
 
Norfolk, Virginia 23510
 
Attention:  William A. Old, Jr.
 
Telephone:  (757) 629-0613
 
Facsimile:  (757) 629-0660
 
Email:  wold@williamsmullen.com
     
If to the Standby Purchasers:
     
To the address of each Standby Purchaser
 
set forth on the signature page of such Standby Purchaser.

 
or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing in accordance with this
Section 12.
 
13.           Assignment.  This Agreement may not be assigned or transferred by
any of the parties hereto.
 
14.           Expenses.  At each Closing, or upon receipt of a Liquidated
Damages Payment, the Company shall reimburse promptly each of the Standby
Purchasers who have deposited their Subscription payments with the Escrow Fund
or who are not required to make a Liquidated Damages Payment, upon receipt of
invoices from such Standby Purchaser, for all reasonable and documented
out-of-pocket expenses incurred by such Standby Purchaser and its Affiliates in
connection with its due diligence investigation of the Company and the
transactions contemplated by this Agreement, the preparation, negotiation and
enforcement of the this Agreement and any documents provided for hereby, and the
filing or pursuit of any Governmental Consent required in connection with the
foregoing (including, but not limited to, all reasonable, documented
out-of-pocket fees and expenses of attorneys, consultants, accounting, financial
and other advisors) incurred by or on behalf of such Standby Purchaser or its
Affiliates in connection with the transactions contemplated hereby.  Except as
provided in the foregoing sentence, each party will pay their own costs and
expenses in connection with this Agreement and the transactions contemplated
hereby.
 

 
24

--------------------------------------------------------------------------------

 

15.           Entire Agreement.  Except as specifically set forth herein, the
Company and each of the Standby Purchasers agree to be bound by the terms of
their respective non-disclosure agreements, entered into by and between the
Company and each of the Standby Purchasers prior to the date hereof (each, a
“Non-Disclosure Agreement, collectively, the “Non-Disclosure Agreements”), which
Non-Disclosure Agreements are hereby incorporated herein by reference, and all
information furnished by either party to the other party or its representatives
pursuant hereto shall be subject to, and the parties shall hold such information
in confidence in accordance with, the provisions of their respective
Non-Disclosure Agreement.  The Company and each Standby Purchaser agree that
such Non-Disclosure Agreement shall continue in accordance with its respective
terms, notwithstanding the termination of this Agreement.  The Non-Disclosure
Agreements and this Agreement embody the entire agreement and understanding
between the parties hereto in respect of the subject matter contained
herein.  There are no restrictions, promises, warranties, or undertakings, other
than those set forth or referred to herein or in the Non-Disclosure Agreements,
with respect to the standby purchase commitments or with respect to the
Securities and the New Shares.  Other than with respect to matters set forth or
referred to in the Non-Disclosure Agreements, this Agreement supersedes all
prior agreements and understandings between the parties with respect to the
subject matter of this Agreement.
 
16.           Specific Performance.  The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed by the
Company in accordance with the terms hereof, and that, prior to the termination
of this Agreement pursuant to Section 10, the Standby Purchasers shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement by the Company or to enforce specifically the performance of the terms
and provisions hereof, this being in addition to any other remedies to which
they are entitled at law or equity.  The Company acknowledges and agrees that it
shall not be entitled to seek an injunction to prevent breaches of, or to
enforce specifically the performance of, any term of this Agreement by any
Standby Purchaser except to enforce the payment of a Liquidated Damages Payment,
and that, except for the Liquidated Damages Payment, the Company’s sole and
exclusive remedy with respect thereto shall be the indemnification provisions
set forth in Section 9.
 
17.           No-Recourse.  This Agreement may only be enforced against the
named parties hereto.  All claims or causes of action that may be based upon,
arise out of or relate to this Agreement, or the negotiation, execution or
performance of this Agreement may be made only against the entities that are
expressly identified as parties hereto or that are subject to the terms hereof,
and no past, present or future director, officer, employee, incorporator,
member, manager, partner, stockholder, Affiliate, agent, attorney or
representative of any of the Standby Purchasers or any other party hereto
(including any person negotiating or executing this Agreement on behalf of a
party hereto) shall have any liability or obligation with respect to this
Agreement or with respect to any claim or cause of action, whether in tort,
contract or otherwise, that may arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement and the transactions
contemplated hereby.
 
18.           Amendment and Waivers.  Subject to Section 8, the conditions to
each party’s obligation to consummate the Closings are for the sole benefit of
such party and may be waived by such party in whole or in part to the extent
permitted by Law.  No amendment or waiver of any provision of this Agreement
will be effective against any party hereto unless it is in a writing signed by a
duly authorized officer of such party that makes express reference to the
provision or provisions subject to such amendment or waiver.
 
19.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York (other than its
rules of conflict of laws to the extent the application of the laws of another
jurisdiction would be required thereby).
 

 
25

--------------------------------------------------------------------------------

 

20.           Severability.  If any provision of this Agreement or the
application thereof to any person or circumstances is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid, void or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party.  Upon such determination, the parties shall negotiate in
good faith in an effort to agree upon a suitable and equitable substitute
provision to affect the original intent of the parties.
 
21.           Extension or Modification of Rights Offering.  The Company may (a)
waive irregularities in the manner of the exercise of the Rights, and (b) waive
conditions relating to the method (but not the timing) of the exercise of the
Rights, in each case, to the extent that such waiver does not adversely affect
the interests of the Standby Purchasers.
 
22.           Miscellaneous.
 
(a)           The Company shall not after the date of this Agreement enter into
any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the Standby Purchasers in this Agreement.
 
(b)           The headings in this Agreement are for purposes of reference only
and shall not limit or otherwise affect the meaning of this Agreement.
 
(c)           For the convenience of the parties hereto, this Agreement may be
executed in any number of separate counterparts, each such counterpart being
deemed to be an original instrument, and all such counterparts will together
constitute the same agreement.  Executed signature pages to this Agreement may
be delivered by facsimile or other electronic transmission and such facsimiles
or other electronic transmissions will be deemed as sufficient as if actual
signature pages had been delivered.
 
[Signature pages follow.]
 


 

 
26

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.
 

 
COMPANY
     
HAMPTON ROADS BANKSHARES, INC.,
 
a Virginia corporation
         
By:
/s/ Douglas J. Glenn
   
Name  Douglas J. Glenn
     
Title: President and Chief Executive Officer



 


 


 
[Signature Page to Standby Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 



 

 
STANDBY PURCHASER
     
CARLYLE FINANCIAL SERVICES HARBOR, L.P.
 
 
By:
TCG Financial Services, L.P.,
     
its general partner
       
By:
Carlyle Financial Services, LTD.,
   
its general partner
             
By:
/s/ Randal K. Quarles
   
Name: Randal K. Quarles
   
Title: Managing Director
         
Address for Notice:
 
c/o The Carlyle Group
1001 Pennsylvania Avenue, N.W.
Suite 220 South
Washington, DC 20004
Attention: Keith Taylor
Telephone: (202) 729-5412
Facsimile: (202) 527-0493
Email: keith.taylor@carlyle.com
 
With a copy to:
 
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attn: Maripat Alpuche
Telephone: (212) 455-2000
Fax: (212) 455-2502
Email: malpuche@stblaw.com
     



 
[Signature Page to Standby Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 



 

 
STANDBY PURCHASER
     
CAPGEN CAPITAL GROUP VI LP,
 
a
         
By:
/s/ John Sullivan
   
Name: John Sullivan
   
Title: Managing Director
         
Address for Notice:
         
1185 Avenue of the Americas
   
Suite 2000
   
New York, NY 10036
   
Attention:  John Sullivan
   
Telephone: (212) 542-6869
   
Facsimile: (516) 746-5680
   
Email:  jsullivan@capgen.com
         
With a copy to:
         
Jones Day
   
1420 Peachtree Street, N.E.
   
Suite 800
   
Atlanta, GA  30309
   
Attention: Ralph F. MacDonald, III
   
Telephone: (404) 581-8622
   
Facsimile: (404) 581-8330
   
Email: cmacdonald@jonesday.com



 
[Signature Page to Standby Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 



 

 
STANDBY PURCHASER
     
ACMO-HR, L.L.C.
 
       
By:
Anchorage Capital Offshore, Ltd., its sole
   
member
       
By:
Anchorage Capital Group, L.L.C.,
   
its investment manager
       
By:
/s/ Michael Aglialoro
   
Name:  Michael Aglialoro
   
Title: Executive Vice President
         
Address for Notice:
 
610 Broadway, 6th floor
New York, NY 10012
Attention:  Hal Goltz
Telephone:  (212) 432-4600
Facsimile:  (212) 432-4601
Email:  hgoltz@anchoragecap.com
 
With a copy to:
 
Milbank, Tweed, Hadley & McCloy LLP
1 Chase Manhattan Plaza
New York, New York 10005
Attention:  Thomas C. Janson
Telephone:  (212) 530-5000
Facsimile:  (212) 530-5219
Email:  tjanson@milbank.com



 
[Signature Page to Standby Purchase Agreement]


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
PART A: Amount and Allocation of the Commitment Amounts
 
$50 Million First Closing of Private Placement –
 
Subject to the terms and conditions of the Agreement, at the First Closing,
Carlyle Financial Services Harbor, L.P. (“Carlyle”), ACMO-HR, L.L.C.
(“Anchorage”), and CapGen Capital Group VI LP (“CapGen”) shall purchase at the
Subscription Price per share, severally and not jointly, the respective
aggregate number of shares of Common Stock for the respective aggregate
subscription amount, as follows (such aggregate subscription amount, the “First
Closing Commitment Amount”):



   
Aggregate Subscription
Amount to be Paid
    Shares of Common Stock  
Carlyle
  $ 12,964,523       18,520,747  
Anchorage
  $ 13,438,202       19,197,431  
CapGen
  $ 23,597,276       33,710,394  



 
Standby Purchases in Private Placement following Rights Offering –


Subject to the terms and conditions of the Agreement, the Company shall sell and
Carlyle, Anchorage, and CapGen shall purchase, severally and not jointly, the
respective shares of Common Stock at the Subscription Price per share (such
aggregate subscription amount, the “Final Closing Commitment Amount”), as shown
on (or in the case of share or dollar amounts not expressly included in such
schedule, interpolated based on) the chart attached as Exhibit 1 to this
Schedule I.
 
 
PART B: Closing Mechanics
 
Private Placement Closings Generally; First Closing
 
The First Closing shall occur at 10:00 a.m. (Eastern Time) on the first Business
Day after the satisfaction or waiver of the conditions to the First Closing set
forth in Section 8 of the Agreement or at such other date and time as the
Company and the Standby Purchasers shall agree in writing. Subject to the
foregoing, the First Closing shall occur as soon as practicable after receipt of
all necessary regulatory approvals and approval of the Stockholder Proposals.
The Company shall give the Standby Purchasers at least twelve (12) Business
Days’ prior notice of the First Closing.
 
No later than 5:00 p.m. (Eastern Time) on the Business Day immediately preceding
each Closing, each Standby Purchaser shall deposit into the Escrow Fund, the
aggregate purchase price for the shares of Common Stock to be purchased at such
Closing by such Standby Purchaser under Part A of this Schedule I, by delivery
of immediately available United States funds to the Escrow Agent as described in
Section 3 of the Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Payment of the aggregate Subscription Price with respect to the purchase of
shares of Common Stock at each Closing shall be made to the Company by each
Standby Purchaser (via the Escrow Fund) against delivery by the Company of
certificates in good delivery form representing the appropriate number of shares
of Common Stock to be purchased at that Closing by each Standby Purchaser.
Payment of the aggregate Subscription Price referenced in the immediately
preceding sentence shall be made through a disbursement by the Escrow Agent from
the Escrow Fund to the Company after all applicable conditions contained in
Section 8 of this Agreement have been satisfied or waived by the relevant
parties for such First Closing.
 
Immediately following the payments and deliveries specified in the two
immediately preceding paragraphs with respect to the First Closing, the Escrow
Agent shall deliver the Warrants, which shall have been cancelled upon such
First Closing pursuant to Section 7(i) of the Agreement, via overnight courier
to the address of the Company set forth in Section 12 hereof.
 
Final Closing with Standby Purchasers
 
No later than the third Business Day following the Rights Offering Expiration
Date, the Company shall give notice (the “Standby Offering Notice”) to each of
the Standby Purchasers of (1) the aggregate subscription funds to be received by
or on behalf of the Company in the Rights Offering from holders of the Company’s
Common Stock as of the Record Date other than the Standby Purchasers (the “Other
Shareholders”) and (2) the calculation made in accordance with Part A of this
Schedule I of the number of Standby Shares to be purchased and the amount and
aggregate Subscription Price to be paid, by each Standby Purchaser in the Final
Closing. The Final Closing shall occur as soon as practicable after the closing
of the Rights Offering at 10:00 a.m. (Eastern Time) but in no event later than
the latest to occur of (i) the twelfth Business Day after the satisfaction or
waiver of the conditions to the Final Closing set forth in Section 8 of the
Agreement or (ii) the fifteenth Business Day after the Rights Offering
Expiration Date, or at such other date and time as the Company and the Standby
Purchasers shall agree in writing.
 
Miscellaneous
 
This Schedule and the attachments hereto are part of and are incorporated into
the Agreement to which these are attached, and can be amended or changed only as
provided for any other amendment of the Agreement.  Capitalized terms used but
not defined in this Schedule and attachments shall have the same meanings as in
the text of the Agreement.
 
 

 
 

--------------------------------------------------------------------------------

 
 
Exhibit 1
 
[See following page]

 
 
 

--------------------------------------------------------------------------------

 
 
Transaction Structure - Final
                                                                               
                                                             
Summary of Allocations Based on Varying Participation from Other Shareholders -
$0.70 Offer Price / Share; $50mm PIPE; $80mm - $95mm Raise
                                                                               
   
Others'
   
Others'
                         
Private Placement Allocation
   
Gross
   
Participation
   
Participation
   
Unallocated
   
Allocation to
 
Carlyle
   
Anchorage
   
Capgen
   
Proceeds
   
(%)
   
($)
   
Dollars
   
Carlyle
   
Anchorage
   
Capgen
                                                            $ 12,964,522     $
13,438,201     $ 23,597,277     $ 50,000,000.00       0.00 %   $ 0.00     $
45,000,000.00     $ 7,466,400.00     $ 7,466,400.00     $ 15,052,723   $
12,964,522     $ 13,438,201     $ 23,597,277     $ 50,000,000.00       1.00 %  
$ 950,000.00     $ 44,050,000.00     $ 7,937,600.00     $ 7,937,600.00     $
15,052,723   $ 12,964,522     $ 13,438,201     $ 23,597,277     $ 50,000,000.00
      2.00 %   $ 1,900,000.00     $ 43,100,000.00     $ 8,408,800.00     $
8,408,800.00     $ 15,052,723   $ 12,964,522     $ 13,438,201     $ 23,597,277  
  $ 50,000,000.00       3.00 %   $ 2,850,000.00     $ 42,150,000.00     $
8,880,000.00     $ 8,880,000.00     $ 15,052,723   $ 12,964,522     $ 13,438,201
    $ 23,597,277     $ 50,000,000.00       4.00 %   $ 3,800,000.00     $
41,200,000.00     $ 9,351,200.00     $ 9,351,200.00     $ 15,052,723   $
12,964,522     $ 13,438,201     $ 23,597,277     $ 50,000,000.00       5.00 %  
$ 4,750,000.00     $ 40,250,000.00     $ 9,822,400.00     $ 9,822,400.00     $
15,052,723   $ 12,964,522     $ 13,438,201     $ 23,597,277     $ 50,000,000.00
      6.00 %   $ 5,700,000.00     $ 39,300,000.00     $ 10,293,700.00     $
10,293,700.00     $ 15,052,723   $ 12,964,522     $ 13,438,201     $ 23,597,277
    $ 50,000,000.00       7.00 %   $ 6,650,000.00     $ 38,350,000.00     $
10,765,000.00     $ 10,765,000.00     $ 15,052,723   $ 12,964,522     $
13,438,201     $ 23,597,277     $ 50,000,000.00       7.93 %   $ 7,537,277.20  
  $ 37,462,722.80     $ 11,205,000.00     $ 11,205,000.00     $ 15,052,723   $
12,964,522     $ 13,438,201     $ 23,597,277     $ 50,000,000.00       9.00 %  
$ 8,550,000.00     $ 36,450,000.00     $ 11,205,000.00     $ 11,205,000.00     $
14,040,000   $ 12,964,522     $ 13,438,201     $ 23,597,277     $ 50,000,000.00
      10.00 %   $ 9,500,000.00     $ 35,500,000.00     $ 11,205,000.00     $
11,205,000.00     $ 13,090,000   $ 12,964,522     $ 13,438,201     $ 23,597,277
    $ 50,000,000.00       11.00 %   $ 10,450,000.00     $ 34,550,000.00     $
11,205,000.00     $ 11,205,000.00     $ 12,140,000   $ 12,964,522     $
13,438,201     $ 23,597,277     $ 50,000,000.00       12.00 %   $ 11,400,000.00
    $ 33,600,000.00     $ 11,205,000.00     $ 11,205,000.00     $ 11,190,000   $
12,964,522     $ 13,438,201     $ 23,597,277     $ 50,000,000.00       13.00 %  
$ 12,350,000.00     $ 32,650,000.00     $ 11,205,000.00     $ 11,205,000.00    
$ 10,240,000   $ 12,964,522     $ 13,438,201     $ 23,597,277     $
50,000,000.00       14.00 %   $ 13,300,000.00     $ 31,700,000.00     $
11,205,000.00     $ 11,205,000.00     $ 9,290,000   $ 12,964,522     $
13,438,201     $ 23,597,277     $ 50,000,000.00       15.00 %   $ 14,250,000.00
    $ 30,750,000.00     $ 11,205,000.00     $ 11,205,000.00     $ 8,340,000   $
12,964,522     $ 13,438,201     $ 23,597,277     $ 50,000,000.00       16.00 %  
$ 15,200,000.00     $ 29,800,000.00     $ 11,205,000.00     $ 11,205,000.00    
$ 7,390,000   $ 12,964,522     $ 13,438,201     $ 23,597,277     $ 50,000,000.00
      17.00 %   $ 16,150,000.00     $ 28,850,000.00     $ 11,205,000.00     $
11,205,000.00     $ 6,440,000   $ 12,964,522     $ 13,438,201     $ 23,597,277  
  $ 50,000,000.00       18.05 %   $ 17,150,905.75     $ 27,849,094.25     $
11,205,000.00     $ 11,205,000.00     $ 5,439,094   $ 12,964,522     $
13,438,201     $ 23,597,277     $ 50,000,000.00       19.00 %   $ 18,050,000.00
    $ 26,950,000.00     $ 11,205,000.00     $ 11,205,000.00     $ 4,540,000   $
12,964,522     $ 13,438,201     $ 23,597,277     $ 50,000,000.00       20.00 %  
$ 19,000,000.00     $ 26,000,000.00     $ 11,205,000.00     $ 11,205,000.00    
$ 3,590,000   $ 12,964,522     $ 13,438,201     $ 23,597,277     $ 50,000,000.00
      21.00 %   $ 19,950,000.00     $ 25,050,000.00     $ 11,205,000.00     $
11,205,000.00     $ 2,640,000   $ 12,964,522     $ 13,438,201     $ 23,597,277  
  $ 50,000,000.00       22.00 %   $ 20,900,000.00     $ 24,100,000.00     $
11,205,000.00     $ 11,205,000.00     $ 1,690,000   $ 12,964,522     $
13,438,201     $ 23,597,277     $ 50,000,000.00       23.00 %   $ 21,850,000.00
    $ 23,150,000.00     $ 11,205,000.00     $ 11,205,000.00     $ 740,000   $
12,964,522     $ 13,438,201     $ 23,597,277     $ 50,000,000.00       24.00 %  
$ 22,800,000.00     $ 22,200,000.00     $ 11,205,000.00     $ 10,995,000.00    
$ 0.0000   $ 12,964,522     $ 13,438,201     $ 23,597,277     $ 50,000,000.00  
    25.00 %   $ 23,750,000.00     $ 21,250,000.00     $ 11,050,000.00     $
10,200,000.00     $ 0.0000   $ 12,964,522     $ 13,438,201     $ 23,597,277    
$ 50,000,000.00       26.00 %   $ 24,700,000.00     $ 20,300,000.00     $
10,962,000.00     $ 9,338,000.00     $ 0.0000   $ 12,964,522     $ 13,438,201  
  $ 23,597,277     $ 50,000,000.00       27.00 %   $ 25,650,000.00     $
19,350,000.00     $ 10,449,000.00     $ 8,901,000.00     $ 0.0000   $ 12,964,522
    $ 13,438,201     $ 23,597,277     $ 50,000,000.00       28.00 %   $
26,600,000.00     $ 18,400,000.00     $ 10,304,000.00     $ 8,096,000.00     $
0.0000   $ 12,964,522     $ 13,438,201     $ 23,597,277     $ 50,000,000.00    
  29.00 %   $ 27,550,000.00     $ 17,450,000.00     $ 9,772,000.00     $
7,678,000.00     $ 0.0000   $ 12,964,522     $ 13,438,201     $ 23,597,277     $
50,000,000.00       30.00 %   $ 28,500,000.00     $ 16,500,000.00     $
9,240,000.00     $ 7,260,000.00     $ 0.0000   $ 12,964,522     $ 13,438,201    
$ 23,597,277     $ 50,000,000.00       31.00 %   $ 29,450,000.00     $
15,550,000.00     $ 9,019,000.00     $ 6,531,000.00     $ 0.0000   $ 12,964,522
    $ 13,438,201     $ 23,597,277     $ 50,000,000.00       31.50 %   $
29,925,000.00     $ 15,075,000.00     $ 8,743,500.00     $ 6,331,500.00     $
0.0000   $ 12,964,522     $ 13,438,201     $ 23,597,277     $ 50,000,000.00    
  32.00 %   $ 30,400,000.00     $ 14,600,000.00     $ 8,468,000.00     $
6,132,000.00     $ 0.0000   $ 12,964,522     $ 13,438,201     $ 23,597,277     $
50,000,000.00       33.00 %   $ 31,350,000.00     $ 13,650,000.00     $
7,917,000.00     $ 5,733,000.00     $ 0.0000   $ 12,964,522     $ 13,438,201    
$ 23,597,277     $ 50,000,000.00       34.00 %   $ 32,300,000.00     $
12,700,000.00     $ 7,366,000.00     $ 5,334,000.00     $ 0.0000   $ 12,964,522
    $ 13,438,201     $ 23,597,277     $ 50,000,000.00       35.00 %   $
33,250,000.00     $ 11,750,000.00     $ 6,815,000.00     $ 4,935,000.00     $
0.0000   $ 12,964,522     $ 13,438,201     $ 23,597,277     $ 50,000,000.00    
  36.00 %   $ 34,200,000.00     $ 10,800,000.00     $ 6,264,000.00     $
4,536,000.00     $ 0.0000   $ 12,964,522     $ 13,438,201     $ 23,597,277     $
50,000,000.00       37.00 %   $ 35,150,000.00     $ 9,850,000.00     $
5,713,000.00     $ 4,137,000.00     $ 0.0000   $ 12,964,522     $ 13,438,201    
$ 23,597,277     $ 50,000,000.00       38.93 %   $ 36,983,714.02     $
8,016,286.68     $ 4,649,446.27     $ 3,366,840.40     $ 0.0000  




 
 

--------------------------------------------------------------------------------

 




                                                                               
                                   
Investment From
   
Required
   
Gross
   
Pro Forma Ownership
 
Carlyle
   
Anchorage
   
Capgen
   
Other
   
Sub Debt
   
Proceeds
   
Carlyle
   
Anchorage
   
Capgen
   
Other
                                                            $ 20,430,922     $
20,904,601     $ 38,649,999     $ 0     $ 0     $ 79,985,522       24.9000 %    
24.9000 %     41.2 %     9.0 % $ 20,902,122     $ 21,375,801     $ 38,649,999  
  $ 950,000     $ 0     $ 81,877,922       24.9000 %     24.9000 %     40.4 %  
  9.8 % $ 21,373,322     $ 21,847,001     $ 38,649,999     $ 1,900,000     $ 0  
  $ 83,770,322       24.9000 %     24.9000 %     39.7 %     10.5 % $ 21,844,522
    $ 22,318,201     $ 38,649,999     $ 2,850,000     $ 0     $ 85,662,722      
24.9000 %     24.9000 %     39.0 %     11.2 % $ 22,315,722     $ 22,789,401    
$ 38,649,999     $ 3,800,000     $ 0     $ 87,555,122       24.9000 %    
24.9000 %     38.4 %     11.8 % $ 22,786,922     $ 23,260,601     $ 38,649,999  
  $ 4,750,000     $ 0     $ 89,447,522       24.9000 %     24.9000 %     37.7 %
    12.5 % $ 23,258,222     $ 23,731,901     $ 38,649,999     $ 5,700,000     $
0     $ 91,340,122       24.9000 %     24.9000 %     37.1 %     13.1 % $
23,729,522     $ 24,203,201     $ 38,649,999     $ 6,650,000     $ 0     $
93,232,722       24.9000 %     24.9000 %     36.5 %     13.7 % $ 24,169,522    
$ 24,643,201     $ 38,649,999     $ 7,537,277     $ 0     $ 95,000,000      
24.9000 %     24.9000 %     36.0 %     14.2 % $ 24,169,522     $ 24,643,201    
$ 37,637,277     $ 8,550,000     $ 0     $ 95,000,000       24.9000 %    
24.9000 %     35.1 %     15.1 % $ 24,169,522     $ 24,643,201     $ 36,687,277  
  $ 9,500,000     $ 0     $ 95,000,000       24.9000 %     24.9000 %     34.3 %
    15.9 % $ 24,169,522     $ 24,643,201     $ 35,737,277     $ 10,450,000     $
0     $ 95,000,000       24.9000 %     24.9000 %     33.5 %     16.7 % $
24,169,522     $ 24,643,201     $ 34,787,277     $ 11,400,000     $ 0     $
95,000,000       24.9000 %     24.9000 %     32.7 %     17.5 % $ 24,169,522    
$ 24,643,201     $ 33,837,277     $ 12,350,000     $ 0     $ 95,000,000      
24.9000 %     24.9000 %     31.9 %     18.3 % $ 24,169,522     $ 24,643,201    
$ 32,887,277     $ 13,300,000     $ 0     $ 95,000,000       24.9000 %    
24.9000 %     31.1 %     19.1 % $ 24,169,522     $ 24,643,201     $ 31,937,277  
  $ 14,250,000     $ 0     $ 95,000,000       24.9000 %     24.9000 %     30.3 %
    19.9 % $ 24,169,522     $ 24,643,201     $ 30,987,277     $ 15,200,000     $
0     $ 95,000,000       24.9000 %     24.9000 %     29.5 %     20.7 % $
24,169,522     $ 24,643,201     $ 30,037,277     $ 16,150,000     $ 0     $
95,000,000       24.9000 %     24.9000 %     28.7 %     21.5 % $ 24,169,522    
$ 24,643,201     $ 29,036,371     $ 17,150,906     $ 0     $ 95,000,000      
24.9000 %     24.9000 %     27.9 %     22.3 % $ 24,169,522     $ 24,643,201    
$ 28,137,277     $ 18,050,000     $ 0     $ 95,000,000       24.9000 %    
24.9000 %     27.2 %     23.0 % $ 24,169,522     $ 24,643,201     $ 27,187,277  
  $ 19,000,000     $ 0     $ 95,000,000       24.9000 %     24.9000 %     26.4 %
    23.8 % $ 24,169,522     $ 24,643,201     $ 26,237,277     $ 19,950,000     $
0     $ 95,000,000       24.9000 %     24.9000 %     25.6 %     24.6 % $
24,169,522     $ 24,643,201     $ 25,287,277     $ 20,900,000     $ 0     $
95,000,000       24.9000 %     24.9000 %     24.8 %     25.4 % $ 24,169,522    
$ 24,643,201     $ 24,337,277     $ 21,850,000     $ 0     $ 95,000,000      
24.9000 %     24.9000 %     24.0 %     26.2 % $ 24,169,522     $ 24,433,201    
$ 23,597,277     $ 22,800,000     $ 0     $ 95,000,000       24.9000 %    
24.7238 %     23.3 %     27.0 % $ 24,014,522     $ 23,638,201     $ 23,597,277  
  $ 23,750,000     $ 0     $ 95,000,000       24.7700 %     24.0568 %     23.3 %
    27.8 % $ 23,926,522     $ 22,776,201     $ 23,597,277     $ 24,700,000     $
0     $ 95,000,000       24.6961 %     23.3336 %     23.3 %     28.6 % $
23,413,522     $ 22,339,201     $ 23,597,277     $ 25,650,000     $ 0     $
95,000,000       24.2657 %     22.9670 %     23.3 %     29.4 % $ 23,268,522    
$ 21,534,201     $ 23,597,277     $ 26,600,000     $ 0     $ 95,000,000      
24.1441 %     22.2916 %     23.3 %     30.2 % $ 22,736,522     $ 21,116,201    
$ 23,597,277     $ 27,550,000     $ 0     $ 95,000,000       23.6977 %    
21.9409 %     23.3 %     31.0 % $ 22,204,522     $ 20,698,201     $ 23,597,277  
  $ 28,500,000     $ 0     $ 95,000,000       23.2514 %     21.5902 %     23.3 %
    31.8 % $ 21,983,522     $ 19,969,201     $ 23,597,277     $ 29,450,000     $
0     $ 95,000,000       23.0660 %     20.9786 %     23.3 %     32.6 % $
21,708,022     $ 19,769,701     $ 23,597,277     $ 29,925,000     $ 0     $
95,000,000       22.8349 %     20.8112 %     23.3 %     33.0 % $ 21,432,522    
$ 19,570,201     $ 23,597,277     $ 30,400,000     $ 0     $ 95,000,000      
22.6037 %     20.6439 %     23.3 %     33.4 % $ 20,881,522     $ 19,171,201    
$ 23,597,277     $ 31,350,000     $ 0     $ 95,000,000       22.1414 %    
20.3091 %     23.3 %     34.2 % $ 20,330,522     $ 18,772,201     $ 23,597,277  
  $ 32,300,000     $ 0     $ 95,000,000       21.6792 %     19.9744 %     23.3 %
    35.0 % $ 19,779,522     $ 18,373,201     $ 23,597,277     $ 33,250,000     $
0     $ 95,000,000       21.2169 %     19.6396 %     23.3 %     35.8 % $
19,228,522     $ 17,974,201     $ 23,597,277     $ 34,200,000     $ 0     $
95,000,000       20.7546 %     19.3049 %     23.3 %     36.6 % $ 18,677,522    
$ 17,575,201     $ 23,597,277     $ 35,150,000     $ 0     $ 95,000,000      
20.2923 %     18.9701 %     23.3 %     37.4 % $ 17,613,968     $ 16,805,041    
$ 23,597,277     $ 36,983,714     $ 0     $ 95,000,000       19.4000 %    
18.3240 %     23.3 %     38.9 %

 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE II
 
Amendment to Articles of Incorporation
 




Article VIII of the Company’s Articles of Incorporation shall be amended and
restated in its entirety as follows:


“Any amendment to the Corporation’s Articles of Incorporation, a plan of merger
or exchange, a transaction involving the sale of all substantially all of the
Corporation’s assets other than in the regular course of business and a plan of
dissolution shall be approved by the vote of a majority of all votes entitled to
be cast on such transaction by each voting group entitled to vote on the
transaction at a meeting at which a quorum of the voting group is present.
However, nothing in this Article VIII shall require a vote of the shareholders
to approve any action in circumstances where the Virginia Stock Corporation Act
permits the Board of Directors to take action without a shareholder vote.”

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------